Exhibit 10.5
SECOND AMENDMENT TO DARK FIBER IRU AGREEMENT
This Second Amendment (“Second Amendment”) to the May 8, 1997 Dark Fiber IRU
Agreement between Metropolitan Fiber Systems of New York, Inc. (“MFS”), and RCN
Telecom Services, Inc. (“RCN”), as successor-in-interest to RCN Telecom Services
of New York, Inc. (“the Agreement”) is entered into this 18th day of June, 2008.
1) This Second Amendment modifies and supplements the Relinquished Fiber Process
and Timeframe as set forth in Section 5 of the December 11, 2007 First Amendment
(“First Amendment”) to the Agreement.
2) The parties acknowledge they have been working collaboratively and in good
faith in connection with completing the December 19, 2007 Relinquished Fiber
Project Plan as contemplated by Section 5 of the First Amendment. Despite these
good faith efforts, the parties have not been able to complete the project in
the time frames contemplated by the First Amendment. As a result, MFS and RCN
agree to delete Section 5(a) of the First Amendment and replace it with the
following:
“5(a) The parties shall cooperate and work together in good faith in order to
help ensure the Relinquished Fibers have been returned by RCN to MFS and are
fully accessible and capable of being used by MFS by November 7, 2008. This
completion deadline can be extended only by the written agreement of both
parties.”
3) The parties agree that their respective operations teams will meet and confer
within a reasonable time from the date of this Second Amendment, and will
revise, refine and update the December 19, 2007 Relinquished Fiber Project Plan.
The parties will continue to work collaboratively in an effort to complete the
Project as quickly as possible.
4) Section 5(b) of the First Amendment shall continue to apply to the
Relinquished Fiber Process and Timeframe according to the revised timeframes set
out herein.
5) Except as expressly set forth in this Second Amendment, all the terms and
conditions set forth in First Amendment and the Agreement remain in full force
and effect.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the date first set forth above by their duly authorized representatives.

                  METROPOLITAN FIBER SYSTEMS OF NEW
YORK, INC.       RCN TELECOM SERVICES, INC.
 
                By:  
/s/ Thomas F. Meagher
      By:   /s/ Richard P. Swiderski                
Name: 
Thomas F. Meagher         Name:  Richard P. Swiderski
 
                 
Title:
Director, Long Distance Transport Planning         Title:  CTO — Residential
 
                 
Date:  
6/18/08         Date: 6/16/08
 
               

 

 